Citation Nr: 0634672	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  98-00 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and schizoaffective 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty July 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 decision of the Atlanta, Georgia, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  In April 2004, the Board remanded the veteran's appeal 
for further development.  In August 2004, the veteran 
testified at a hearing before the undersigned.  And, in 
October 2004, the Board once again remanded the veteran's 
appeal for further development.

The Board notes that, while an April 1995 rating decision had 
earlier denied a claim of entitlement to service connection 
for a nervous disorder, the current claim will nonetheless be 
reviewed on a de novo basis without regard to finality in 
that decision because of the changes in the law made by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See Spencer v. Brown, 
4 Vet. App. 283, 288-89 (1993).  Therefore, the issue on 
appeal is as characterized on the first page of this 
decision.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
an acquired psychiatric disorder was present in service; that 
an acquired psychiatric disorder is related to service; or 
that a psychosis manifested itself to a compensable degree 
within a year following separation from active duty.




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in her possession, 
what specific evidence she  is to provide, and what evidence 
VA will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 along with 
the subsequent December 2004, June 2005, January 2006, and 
July 2006 notices, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  Likewise, written notice provided in March 2006 
provided the veteran notice of the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the April 1997 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the record all available service 
medical records as well as her records from the New London 
Naval Hospital in Groton, Connecticut.  VA has also obtained 
all of the veteran's relevant and identified post-service 
treatment records including her records from the Gainesville 
and Lake City VA Medical Centers, South Georgia Medical 
Center, Greenleaf Center, Center for Personal & Family 
Growth, Southwestern State Hospital, and Behavior Health 
Services.

As to the veteran's claims that there are outstanding service 
medical records that would show her treatment for a 
psychiatric disorder while in Darby Kaserne, Germany in 
either 1987 or 1988, the Board notes that VA attempted on 
three occasions in 1994, on one occasion in 1998, on one 
occasion in 2005, on two occasions in 2005, and on one 
occasion in 2006 to obtain these records and on all occasions 
was notified by the National Personnel Records Center (NPRC) 
that no additional records of the claimant could be located.  
Therefore, adjudication of her claim may go forward without 
these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Next, the Board recognizes that following the veteran's 
failure to show for her October 1994 VA examination she was 
not provided with another examination to obtain an opinion as 
to the origins of her current psychiatric disorders.  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that she  has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that her 
psychiatric disorders were caused by her military service.  
As will be more fully explained below, her service medical 
records are silent for any complaints or clinical findings 
regarding a psychosis and there is no evidence of a 
psychiatric disorder for approximately five years following 
her separation from service.  For these reasons the Board 
finds that a medical opinion is not necessary to decide the 
claim, in that any such opinion could not establish the 
existence of the claimed in-service injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).

As to any records on file with the Social Security 
Administration (SSA), given the conflicting history as to 
whether or not the veteran even applied for SSA disability 
benefits much less received an award taken along with the 
fact that the claimant has never claimed that any records on 
file with the SSA would help her claim, the Board finds that 
adjudication of her claim may go forward without a request to 
the SSA for any records.  Gobber, supra.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claim.  

The Claim

The veteran argues that her current psychiatric disorders 
first manifested while she was in military service and she 
had had a problem with them ever since that time. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A psychosis will 
be presumed to have been incurred in-service if it manifested 
itself to a compensable degree within the first year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service or a service connected disability, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Service medical records show that the veteran, following the 
July 1988 birth of her child, had problems with emotional 
adjustment as well as fear and nervousness about taking her 
child home because she was uncertain how to care for him.  
However, they are negative for complaints, diagnoses, or 
treatment relating to a psychosis.  

Post-service, the record first shows the veteran's diagnosis 
of a psychiatric disorder, diagnosed as a major depressive 
disorder, in June 1993.  See treatment records from South 
Georgia Medical Center dated in June 1993.  Thereafter, the 
record shows her continued complaints and/or treatment for 
psychiatric disorders variously diagnosed as a major 
depressive disorder, bi-polar affective disorder, 
schizoaffective disorder, cannabis abuse, and/or a psychotic 
disorder.  See South Georgia Medical Center treatment records 
dated from June 1993 to May 1996; Greenleaf Center treatment 
records dated from January 1994 to May 1994; Center for 
Personal & Family Growth dated in May 1994; Southwestern 
State Hospital treatment records dated in February 1997; 
Behavior Health Services treatment records from December 2000 
to April 2003; and Gainesville and/or Lake City VA Medical 
Centers treatment records dated from March 1996 to May 2006.  

As to the origins of the above psychiatric disorder, private 
and VA treatment records included the veteran's claims that 
she was first treated for her psychiatric disorders while in 
military service.  Moreover, in May 2006 the veteran's VA 
social worker opined that her current psychiatric illness 
diagnosed as either schizoaffective disorder or 
schizophrenia, first "came out during the time she was in 
military between the age of 18 and 21 which is typical of 
these illness.  

On the other hand, a May 1994 letter from the Center for 
Personal & Family Growth reported that she had been under 
their care since January 1994 for depression.  Likewise, a 
January 2006 letter from the veteran's VA physician reported 
that she had been treated at VA for a schizoaffective 
disorder since June 2000.  Moreover, a July 2003 VA treatment 
record noted that she was first diagnosed with a 
schizoaffective disorder seven years earlier.  

As to statements made by the veteran to her healthcare 
providers and the May 2006 opinion provided by her VA social 
worker, the Board notes that all other in-service and post-
service records are negative for a diagnosis of a psychiatric 
disorder until five years after her separation from military 
service.  Moreover, private treatment records not only 
document a diagnosis of a major depressive disorder five 
years after her separation from military service but show she 
first started receiving regular treatment for her psychiatric 
disorder six years after her separation from military 
service.  Likewise, VA treatment records document the fact 
that she was first diagnosed with a schizoaffective disorder 
eight years after her separation from military and first 
started to receive VA treatment for her psychiatric disorder 
twelve years after her separation from military service.  

Therefore, the Board finds that these statements and the May 
2006 opinion are based entirely on an in-service history 
provided by the claimant.  Accordingly, VA is not required to 
accept the statements and opinion as credible medical 
opinions.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  The record is 
therefore negative for any credible medical opinion linking 
any of the veteran's current psychiatric disorders to her 
military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

Next, the Board notes that given the length of time between 
the appellant's 1988 separation from active duty and first 
being diagnosed with a major depressive disorder in 1993, 
there is no competent evidence of a continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  The 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 also do not 
help the veteran in establishing her claim because the first 
diagnosis of a psychosis is not found in the record until 
many years after her 1988 separation from active duty.  In 
light of the foregoing, entitlement to service connection for 
an acquired psychiatric disorder, to include major depression 
and schizoaffective disorder, is denied.  

In reaching the above conclusion, the Board has not 
overlooked the veteran's statements to the RO, her personal 
hearing testimony, or the statements in support of claim 
provided by her child, co-worker, in-service friend, and 
father.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a current disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the origins of the veteran's psychiatric 
disorders, are not probative evidence as to the issue on 
appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claim must be 
denied.




ORDER

Service connection for an acquired psychiatric disorder, to 
include major depression and schizoaffective disorder, is 
denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


